Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Applicant’s amendment submitted on 03/23/20111. Claims 1, 11, 18, and 20 have been amended. Claims 16 and 19 have been canceled. Thus claims 1-15, 17-18, and 20 are currently presented in the instant application.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation recites “a control module providing an image to be displayed by the LED array, the image including pulse width modulation (PWM) data for each of a plurality of LEDs of the LED array” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, as which elements connected to which? It is unclear how does a control module provide an 
Claims 12-15 and 17 are depending on claim 11, and therefore are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Note: For compact prosecution purposes, the examiner interprets the claims above as best understood in the rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angelin et al. (U.S Publication No. 20140111102 A1).
Regarding claims 1 and 18, Angelin discloses a control system for a light emitting diode (LED) array and a control method for a light emitting diode (LED) array, (which is an arrangement and method for driving a light source, see fig. 1-14), comprising: 
a voltage source (which is a supply source via current I, capacitor C and inductor L , see fig. 4, paragraph [0008], and [0045]); 
a current source (which is a current source via switches S1, S2, or S3, see fig. 4, paragraph [0045], and [0057]); and 

Angelin does not explicitly disclose a pulse width modulator to supply signals having rising edges and falling edges to a plurality of LEDs of the LED array.
However, Angelin discloses various embodiments as presently considered can be used in combination with arrangements wherein the (average) intensity of current I can be selectively regulated, for example resorting to a pulse width modulation (PWM), in order to vary the light flow produced by the light source comprising the various strings K1, K2, .  . . , Kn.  On the other hand, such a pulse width modulation can be performed in addition to the driving function of switches S1, S2, . . , Sn, which will be better detailed in the following (see paragraph [0052], and [0071]). Angelin further discloses FIG. 14 shows the possibility (referring to the circuit solution of FIG. 12; however, the example can be transferred to the other embodiments) of superposing a "shorting" pulse width modulation (for example applied through a shorting modulator SM, comprising an electronic switch Qs driven by a respective drive circuit CS) so as to vary the average current I; this result can be achieved as well by controlling such current at the level of the respective generator.

Regarding claim 11, Angelin discloses a control system for a light emitting diode (LED) array (which is an arrangement for driving a light source, see fig. 1-14), comprising:
a plurality of parasitic capacitance discharge circuit elements (which are capacitors C1, C2 to Cn), each of the plurality of parasitic capacitance discharge circuit elements connected in parallel with a respective LED of the plurality of LEDs (which are LED strings K1, K2 to Kn) to ensure rising edges and a falling edges of the PWM signals have a same slope, the plurality of parasitic capacitance discharge circuit elements arranged to discharge a parasitic capacitance of the LED  (see fig. 4, paragraph [0045], and [0073]).
Angelin does not explicitly disclose a pulse width modulator connected to the control module to receive PWM data from the control module and to supply PWM signals having a rising edge and a falling edges to the plurality of LEDs.
However, Angelin discloses various embodiments as presently considered can be used in combination with arrangements wherein the (average) intensity of current I can be selectively regulated, for example resorting to a pulse width modulation (PWM), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the pulse width modulator as taught by Angelin in order to vary the average current; this result can be achieved as well by controlling such current at the level of the respective generator; and also having the function of obtaining an average of the pulse current applied by the respective switch to the respective LED string, so as to reduce the current ripple to an acceptable level for the application (see paragraph [0071] and [0104]).
Angelin discloses a sequencer SE it is therefore possible to coordinatively drive such switches so that, at any given instant, only one of switches S1, S2, .  . . , Sn is in a closed state, so that the LED string to which it is associated be supplied with the current coming from generator I for a time interval t (see fig. 4, paragraph [0058] and [0154]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control module as taught by Angelin having a display for displaying an image of the LED array including PWM data for each of plurality of LEDs of the LED array, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 3, Angelin discloses the control system of claim 1, wherein the rising edges and falling edges have a same slope (see fig. 5).
Regarding claim 4, Angelin discloses the control system of claim 1, wherein the plurality of LEDs are common anode LEDs (see fig. 4).
Regarding claim 5, Angelin discloses the control system of claim 1, wherein the plurality of LEDs are common cathode LEDs (see fig. 4).
Regarding claims 6 and 17, Angelin discloses the control system of claims 1 and 11, wherein the discharge circuit elements are a plurality of current sources (see fig. 4).
Regarding claims 9 and 13, Angelin discloses the control system of claims 1 and 11, wherein at least one of the plurality of LEDs is controlled by three metal oxide semiconductor field effect transistor (MOSFET) switches M1, M2, and M3, with parasitic capacitance discharge occurring through M1 (see fig. 4, paragraph [0046]).
Regarding claim 20, Angelin discloses the control method of claim 18, wherein the separately connected discharge circuit elements further comprise parasitic capacitance discharge switches (see fig. 4, paragraph [0073], and the method further comprises: closing the switches during a falling edge of the falling edges; and opening the switches before an immediately subsequent rising edge of the rising edges (see fig. 4-5, paragraph [0059[-[0060], [0066], and [0068]).
Claims 2, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelin et al. (U.S Publication No. 20140111102 A1) in view of Galvano et al. (U.S Publication No. 20180070417 A1).
Regarding claims 2 and 15, Angelin discloses all the limitations of the control system of claims 1 and 11, except for specifying that wherein plurality of LEDs comprise a matrix pixel array.
Galvano, on the other hand, discloses a device for driving several light sources comprising a matrix 201 of LEDs 206 (each pixel of the matrix may be represented by at least one LED) and a semiconductor device 205, which comprises an LED driver matrix 202 (i.e. a portion of the semiconductor device that is associated with one pixel of the LED array 101) and a common circuitry 203 (see fig. 2, paragraph [0040] and [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the LED string as taught by Angelin with plurality of LEDs comprise a matrix pixel array as taught by Galvano in order to show how an efficient solution for the LED array and the underlying LED driver matrix 
Regarding claim 7, Angelin discloses all the limitations of the control system of claim 1, wherein the discharge circuit elements are a plurality of current sources configured to operate at 180 degrees phase relationship with respect to the pulse width modulator.
Galvano further discloses a control logic 502 may apply an algorithm (which may be an adaptive algorithm) to provide phase shifts (in particular: at least one phase shift) between at least two of the switching signals PWM.sub.510, PWM.sub.511, PWM.sub.512 in order to reduce the load condition for the supply unit 401 and as a consequence, to reduce the ripple (see paragraph [0106]).
It is obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control system as taught by Cronin include the control logic may apply an algorithm as taught by Galvano in to provide phase shift and configure to operate at 180 degrees phase relationship with respect to the pulse width modulator.
Claims 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelin et al. (U.S Publication No. 20140111102 A1) in view of Grootjans et al. (U.S Publication No. 20140211192 Al).
Regarding claims 8 and 12, Angelin discloses all the control system of claims 1 and 11, except for specifying that wherein the discharge circuit elements are a plurality of switches coupled in parallel to the LEDs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the discharge circuit elements as taught by Angelin with the plurality of switches as taught by Grootjans coupled in parallel to the LEDs in order for the discharging of the inductor is executed immediately subsequent to setting the switches in a switched-off state, the emitted light pulses are generated immediately subsequent to the switching process and comprise sharp rising edges. Since the current supplied to the plurality of light sources is interrupted when the switches are setting in its switched-on state, the light emission is suddenly interrupted, and the light pulses have a sharp falling edge. If the switching is executed for and at equidistant time intervals, then the power supplied to the plurality of light emitting elements during each switching cycle is constant, and the emitted light is uniform (see paragraph [0069] by Grootjans).
Regarding claims 10 and 14, Angelin in view of Grootjans discloses the control system of claims 1 and 11, wherein at least one of the plurality of LEDs is controlled by three metal oxide semiconductor field effect transistor (MOSFET) switches M1, M2, and M3, with Ml being a P-channel MOSFET connected in parallel to LED1 and forming a totem pole pair with a N-Channel MOSFET M2, and parasitic capacitance discharge occurring through M1 (see fig. 3, paragraph [0058], [0064] and [0069] by Grootjans).

Response to Arguments
Applicant’s arguments with respect to claim 1-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.